 

Exhibit 10.36

ORTHOFIX INTERNATIONAL N.V.

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

This AGREEMENT (the “Agreement”) is made and entered into as of November 1, 2016
(the “Effective Date”), by and between Orthofix International N.V., a company
organized under the laws of Curaçao (together with its direct and indirect
subsidiaries, the “Company”), and Bradley R. Mason (the “Executive”).

RECITALS

WHEREAS, the Executive is expected to make significant contributions to the
profitability, growth and financial strength of the Company;

WHEREAS, the Company believes that it is important to provide the Executive with
severance benefits upon certain terminations of employment to provide the
Executive with enhanced financial security and incentive and encouragement to
remain with the Company;

WHEREAS, the Company recognizes that the possibility of a Change in Control (as
hereinafter defined) and the uncertainty that it would cause could result in the
departure or distraction of the Executive, to the detriment of the Company and
its stockholders;

WHEREAS, the Company desires to encourage the continued employment of the
Executive by the Company and wants assurance that it shall have the continued
dedication, loyalty and service of, and the availability of objective advice and
counsel from, the Executive notwithstanding the possibility, threat or
occurrence of a Change in Control; and

WHEREAS, the Company and Executive are parties to a Change in Control and
Severance Agreement, dated July 14, 2016, and all subsequent amendments thereto
(the “Prior CiC Agreement”), and the parties desire that this Agreement shall
constitute a novation of such Prior CiC Agreement, such that, effective upon
execution and delivery of this Agreement, the Prior CiC Agreement shall be
deemed null and void.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1.Definitions.  As used in this Agreement, the following terms have the
following meanings which are equally applicable to both the singular and plural
forms of the terms defined:

(a)“2012 LTIP” shall mean the Company’s 2012 Long-Term Incentive Plan, as
amended from time-to-time (including after the Effective Date).

(b)“Board” shall mean the Board of Directors of the Company.

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 1

 

--------------------------------------------------------------------------------

 

(c)“Cause” shall mean (i) willful and intentional commission by the Executive of
one or more material acts of (A) fraud, misappropriation or embezzlement related
to the business or property of the Company or (B) moral turpitude; (ii)
conviction for, or guilty plea to, or plea of nolo contendere to, a felony; or
(iii) fraud or willful misconduct committed by the Executive that caused or
otherwise materially contributed to the requirement for an accounting
restatement of the Company’s financial statements due to noncompliance with any
financial reporting requirement (other than a restatement due to a change in
accounting rules). No act or omission shall be deemed willful, intentional or
material for purposes of this definition if taken or omitted to be taken by
Executive in a good faith belief that such act or omission to act was in the
best interests of the Company or if done at the express direction of the Board
or the board of directors or principal executive officer of any acquirer of the
Company.

(d) “Change in Control” shall mean the occurrence of any of the following
events:

(i)the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act), in any
individual transaction or series of related transactions, of 50% or more of
either (A) the then outstanding shares of common stock of Parent (the
“Outstanding Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of Parent entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following:  (1) any acquisition directly from Parent, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from Parent; (2) any
acquisition by Parent; (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Parent or any entity controlled by
Parent; or (4) any acquisition pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) of this definition of Change in
Control;

(ii)a change in the composition of the Board such that the individuals who as of
the Effective Date constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, for
purposes of this paragraph, that any individual who becomes a member of the
Board subsequent to the Effective Date, whose appointment, election, or
nomination for election by Parent’s shareholders was approved by a vote of at
least a majority of those individuals who are members of the Board and who were
also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; but provided further that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board shall
not be so considered as a member of the Incumbent Board;

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 2

 

--------------------------------------------------------------------------------

 

(iii)consummation of a reorganization, merger, consolidation or other business
combination or the sale or other disposition of all or substantially all of the
assets of Parent (including assets that are shares held by Parent in its
subsidiaries) (any such transaction, a “Business Combination”); expressly
excluding, however, any such Business Combination pursuant to which all of the
following conditions are met:  (A) all or substantially all of the Person(s) who
are the beneficial owners of the Outstanding Common Stock and Outstanding Voting
Securities, respectively, immediately prior to such Business Combination will
beneficially own, directly or indirectly, more than 50% of, respectively, the
outstanding shares of common stock, and the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns Parent or all or substantially all of Parent’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Common Stock and Outstanding Voting Securities, as the case
may be, (B) no Person (other than Parent, any employee benefit plan (or related
trust) of Parent or such entity resulting from such Business Combination) will
beneficially own, directly or indirectly, 50% or more of, respectively, the
outstanding shares of common stock of the entity resulting from such Business
Combination or the combined voting power of the outstanding voting securities of
such entity entitled to vote generally in the election of directors except to
the extent that such ownership existed prior to the Business Combination, and
(C) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the entity resulting from
such Business Combination;

(iv)the approval by the shareholders of Parent of a complete liquidation or
dissolution of Parent;

(v)the Company shall sell or dispose of, in a single transaction or series of
related transactions, business operations that generated two-thirds of the
consolidated revenues of the Company (determined on the basis of Company’s four
most recently completed fiscal quarters for which reports have been filed under
the Exchange Act) and such disposal shall not be exempted pursuant to clause
(iii) of this definition of Change in Control;

(vi)Parent files a report or proxy statement with the Securities and Exchange
Commission pursuant to the Exchange Act disclosing in response to Form 8-K or
Schedule 14A (or any successor schedule, form or report or item therein) that a
change in control of Parent has or may have occurred or will or may occur in the
future pursuant to any then-existing agreement or transaction; notwithstanding
the foregoing, unless determined in a specific case by a majority vote of the
Board, a “Change in Control” shall not be deemed to have occurred solely
because:  (A) an entity in which Parent directly or indirectly beneficially owns
50% or more of the voting securities, or any Parent-sponsored employee stock
ownership plan, or any other employee plan of the Company, either files or
becomes obligated to file a report or a proxy statement under or in response to
Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any successor
schedule, form or report or item therein) under the Exchange Act, disclosing
beneficial ownership by form or report or item therein, disclosing beneficial
ownership by it of shares of stock of Parent, or because Parent reports that a
change in control of Parent has or may have occurred or will or may occur in the
future by reason of such beneficial

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 3

 

--------------------------------------------------------------------------------

 

ownership or (B) any Company‑sponsored employee stock ownership plan, or any
other employee plan of the Company, either files or becomes obligated to file a
report or a proxy statement under or in response to Schedule 13D, Schedule
14D-1, Form 8-K or Schedule 14A (or any successor schedule, form or report or
item therein) under the Exchange Act, disclosing beneficial ownership by form or
report or item therein, disclosing beneficial ownership by it of shares of stock
of Parent, or because Parent reports that a change in control of Parent has or
may have occurred or will or may occur in the future by reason of such
beneficial ownership; or

(vii)any other transaction or series of related transactions occur that have
substantially the effect of the transactions specified in any of the preceding
clauses in this definition.

Notwithstanding this definition of “Change in Control,” the Board, in its sole
discretion, may determine that a Change in Control has occurred for purposes of
this Agreement, even if the events giving rise to such Change in Control are not
expressly described in the above definition.

(e)“CiC Date” shall mean the date on which a Change in Control occurs.

(f)“CiC Period” shall mean the 24-month period commencing on the CiC Date;
provided, however, if the Company terminates the Executive’s employment with the
Company prior to the CiC Date but on or after a Potential CiC Date, and it is
reasonably demonstrated that the Executive’s (i) employment was terminated at
the request of an unaffiliated third party who has taken steps reasonably
calculated to effect a Change in Control or (ii) termination of employment
otherwise arose in connection with or in anticipation of the Change in Control,
then the “CiC Period” shall mean the 24 month period beginning on the date
immediately prior to the date of the Executive’s termination of employment with
the Company.

(g) “CiC Period Good Reason” shall mean the occurrence of any of the following
without the written consent of the Executive: (1) a requirement that the
Executive work principally from a location that is more than thirty (30) miles
from his or her current principal place of employment, (2) any reduction in the
Executive’s Total Compensation, (3) any material breach of this Agreement or any
other material agreement with the Executive by the Company or any successor
entity, or (4) any diminution in the Executive’s employment position, authority,
duties, responsibilities or line of reporting structure, or the assignment to
the Executive of any duties materially inconsistent with the Executive’s
position and title immediately prior to consummation of the Change in Control
(including, for example, if Executive was the Chief Financial Officer of the
Company immediately prior to consummation of a Change in Control and is not the
Chief Financial Officer of the Company immediately following consummation of the
Change in Control, then a diminution in the Executive’s responsibilities will
have occurred), in each case excluding for this purpose an isolated,
insubstantial and inadvertent action taken in good faith and which is promptly
remedied by employer.  The Executive shall only have CiC Period Good Reason if
(x) the Executive has provided notice of termination to the Company of any of
the foregoing conditions within ninety (90) days of the initial existence of the
condition, (y) the Company does not cure such condition within thirty (30) days
following receipt of such notice of termination, and (z) if such condition is
not cured within such thirty (30) day period, the Executive actually terminates
employment within sixty (60) days after the notice of termination.  The
Executive’s mental or physical incapacity following the occurrence of an event
described above in clauses (1), (2), (3) or (4) shall not affect the Executive’s
ability to terminate

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 4

 

--------------------------------------------------------------------------------

 

employment for CiC Period Good Reason and the Executive’s death following
delivery of a notice of termination for CiC Period Good Reason shall not affect
the Executive’s estate’s entitlement to the severance benefits provided
hereunder upon a termination of employment for CiC Period Good Reason.

(h)“Compensation Committee” shall mean the Compensation Committee of the Board.

(i) “Disability” as used in this Agreement shall have the meaning given that
term by any disability insurance the Company carries at the time of termination
that would apply to the Executive. Otherwise, the term “Disability” shall mean
the inability of the Executive to perform each of the essential duties of the
Executive’s position by reason of a medically determinable physical or mental
impairment which is potentially permanent in character or which can be expected
to last for a continuous period of not less than 12 months. Any dispute as to
whether or not the Executive has a “Disability” for purposes of this Agreement
shall be resolved by a physician reasonably satisfactory to the Board and the
Executive (or his legal representative, if applicable). If the Board and the
Executive (or his legal representative, if applicable) are unable to agree on a
physician, then each shall select one physician and those two physicians shall
pick a third physician and the determination of such third physician shall be
binding on the parties.  

(j)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(k)“Good Reason” shall mean: (i) during a CiC Period, CiC Period Good Reason;
and (ii) during a Non-CiC Period, Non-CiC Period Good Reason.

(l)“Non-CiC Period” shall mean any period of time that is not a CiC Period.

(m)“Non-CiC Period Good Reason” shall mean the occurrence of any of the
following without the written consent of the Executive: (1) a requirement that
the Executive work principally from a location that is more than fifty (50)
miles from his or her current principal place of employment, (2) any 10% or
greater reduction in the sum of the Executive’s base salary and target bonus
opportunity, (3) any 20% or greater reduction in the grant date fair value of
equity-based compensation annually awarded to the Executive (other than
reductions that are made substantially pro rata to other executives of the
Company), or (4) any material breach of this Agreement or any other material
agreement with the Executive by the Company or any successor entity. The
Executive shall only have Non-CiC Period Good Reason if (x) the Executive has
provided notice of termination to the Company of any of the foregoing conditions
within ninety (90) days of the initial existence of the condition, (y) the
Company does not cure such condition within thirty (30) days following receipt
of such notice of termination, and (z) if such condition is not cured within
such thirty (30) day period, the Executive actually terminates employment within
sixty (60) days after the notice of termination.  The Executive’s mental or
physical incapacity following the occurrence of an event described above in
clauses (1), (2), (3) or (4) shall not affect the Executive’s ability to
terminate employment for Non-CiC Period Good Reason and the Executive’s death
following delivery of a notice of termination for Non-CiC Period Good Reason
shall not affect the Executive’s estate’s entitlement to the severance benefits
provided hereunder upon a termination of employment for Non-CiC Period Good
Reason.

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 5

 

--------------------------------------------------------------------------------

 

(n)“Parent” shall mean Orthofix International N.V.

(o)“Person” shall include individuals or entities such as corporations,
partnerships, companies, firms, business organizations or enterprises, and
governmental or quasi-governmental bodies.

(p)“Potential CiC Date” shall mean the earliest to occur of: (i) the date on
which Parent executes an agreement or letter of intent, the consummation of the
transactions described in which would result in the occurrence of a Change in
Control or (ii) the date on which the Board approves a transaction or series of
transactions, the consummation of which would result in a Change in Control;
provided, however, that such date shall become null and void when, in the
opinion of the Board, Parent or the respective third party has abandoned or
terminated such transaction or series of transactions without consummation.

(q)“Qualified Retirement” shall mean a retirement from Service by the Executive
in which, at the time of such retirement, the sum of the Executive’s age and
aggregate 12-month completed periods of Service (whether or not such completed
12-month periods are consecutive), in each case without giving credit for any
partial years, equals or exceeds 75.

(r)“Service” shall have the meaning ascribed to such term in the 2012 LTIP.

(s) “Total Compensation” shall mean aggregate of base salary, target bonus
opportunity, employee benefits (retirement plan, welfare plans, and fringe
benefits), and grant date fair value of equity-based compensation, but excluding
for the avoidance of doubt any reductions caused by the failure to achieve
performance targets) taken as a whole.

2.Term of Agreement.  The term of this Agreement (the “Term”) shall commence on
the Effective Date and shall continue in effect until the earlier of (i) the
parties’ satisfaction of their respective obligations under this Agreement or
(ii) the execution of a written agreement between the Company and the Executive
terminating this Agreement.

3.Certain Terminations of Employment During a Non-CiC Period.  If, during a
Non-CiC Period, the Executive’s employment with the Company terminates as a
result of death, the Executive terminates his or her employment as a result of
Disability or for Non-CiC Period Good Reason, or the Company terminates the
Executive’s employment without Cause, the Company shall pay or provide to the
Executive (i) the Executive’s annual base salary due through the Executive’s
date of termination, (ii) any amounts or benefits owing to the Executive as of
the Executive’s date of termination under the then applicable benefit plans of
the Company, at the time such amounts or benefits are due (including any accrued
vacation payable), (iii) any amounts owing to the Executive for reimbursement of
expenses properly incurred by the Executive prior to the Executive’s date of
termination, which shall be subject to and paid in accordance with the Company’s
expense reimbursement policy, (iv) if, for the calendar year prior to the
Executive’s termination, Executive has achieved performance goals such that
Executive has earned a bonus under any annual cash incentive program of the
Company (an “Annual Cash Incentive Program”) and such Annual Cash Incentive
Program bonus with respect to such prior calendar year has not yet been
determined and/or paid, the amount of such bonus, payable at the same time as
payments are made to other participants under such Annual Cash

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 6

 

--------------------------------------------------------------------------------

 

Incentive Program, and (v) a pro rata amount of any Annual Cash Incentive
Program bonus, if any, with respect to the year of termination (based on the
number of days the Executive was employed by the Company during such year of
termination) based on the achievement of applicable performance goals for such
year, payable during the following year at the same time as payments are made to
other participants under such Annual Cash Incentive Program (collectively, the
“Accrued Amounts”).  Subject to the Executive’s compliance with the restrictive
covenants in Section 9 hereof and the Executive’s execution and non-revocation
of the release described in Section 5 hereof, the Company shall also pay to the
Executive, in a cash lump sum within ten (10) days following the Release
Effective Date (as defined below), an amount equal to one and one-half (1.5)
times the sum of (A) the Executive’s annual base salary in effect as of the
Executive’s date of termination (without giving effect to any reduction of base
salary that has occurred within the 12-month period preceding such date of
termination), (B) the Executive’s current annual target cash bonus amount under
the Annual Cash Incentive Program (without giving effect to any reduction of
such annual target amount that has occurred within the 12-month period preceding
such date of termination and (C) $12,500 to be used by the Executive for
outplacement services (such sum, the “Severance Amount”).  Notwithstanding the
foregoing, if the Severance Amount could be paid to the Executive during the
subsequent taxable year of the Executive rather than the Executive’s taxable
year in which the Executive’s date of termination occurs based on when the
Executive executes and delivers the release described in Section 5 hereof to the
Company, then, to the extent that the Severance Amount constitutes nonqualified
deferred compensation subject to Section 409A of Internal Revenue Code of 1986,
as amended (the “Code”), the Severance Amount shall not be paid earlier than the
first business day of the later of such taxable years.  In addition, subject to
the Executive’s compliance with the restrictive covenants in Section 9 hereof
and the Executive’s execution and non-revocation of the release described in
Section 5 hereof, the Company shall reimburse the Executive on a monthly basis
for the Executive’s monthly premium payments for health care coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for the
Executive and the Executive’s eligible dependents for a period of eighteen (18)
months, provided that the Executive and, if applicable, the Executive’s eligible
dependents are currently enrolled in the applicable plan(s) of the Company at
the time of the Executive’s termination and that the Executive timely elects to
continue the Executive’s coverage under COBRA; provided, however, that the
Company’s obligation to reimburse the Executive for such premiums shall cease on
the date the Executive is no longer eligible to receive COBRA coverage.  The
Executive must advise the Company as soon as the Executive becomes eligible for
health care coverage from a third party (e.g., spouse’s employer, the
Executive’s subsequent employer, or any other party with a relationship with the
Executive).

4.Termination of Employment During a CiC Period.  If, during a CiC Period, the
Executive’s employment with the Company terminates as a result of death, the
Executive terminates his or her employment as a result of Disability or for CiC
Period Good Reason, or the Company terminates the Executive’s employment without
Cause, the Company shall: (A) pay or provide to the Executive the Accrued
Amounts, and (B) subject to the Executive’s compliance with the restrictive
covenants in Section 9 hereof and the Executive’s execution and non-revocation
of the release described in Section 5 hereof, (i) pay to the Executive, in a
cash lump sum within ten (10) days following the Release Effective Date, an
amount equal to two (2) times the sum of (A) the Executive’s annual base salary
in effect as of the Executive’s date of

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 7

 

--------------------------------------------------------------------------------

 

termination (without giving effect to any reduction of base salary that has
occurred within the 12-month period preceding such date of termination), (B) the
Executive’s current annual target cash bonus amount under the Annual Cash
Incentive Program (without giving effect to any reduction of such annual target
amount that has occurred within the 12-month period preceding such date of
termination and (C) $12,500 to be used by the Executive for outplacement
services (such sum, the “CiC Severance Amount”); provided, however, that if the
CiC Severance Amount could be paid to the Executive during the subsequent
taxable year of the Executive rather than the Executive’s taxable year in which
the Executive’s date of termination occurs based on when the Executive executes
and delivers the release described in Section 5 hereof to the Company, then, to
the extent that the CiC Severance Amount constitutes nonqualified deferred
compensation subject to Section 409A of the Code, the CiC Severance Amount shall
not be paid earlier than the first business day of the later of such taxable
years; and (ii) reimburse the Executive on a monthly basis for the Executive’s
monthly premium payments for health care coverage under COBRA for the Executive
and the Executive’s eligible dependents for a period of eighteen (18) months,
provided that the Executive and, if applicable, the Executive’s eligible
dependents are currently enrolled in the applicable plan(s) of the Company at
the time of the Executive’s termination and that the Executive timely elects to
continue the Executive’s coverage under COBRA; provided, however, that the
Company’s obligation to reimburse the Executive for such premiums shall cease on
the date the Executive is no longer eligible to receive COBRA coverage.  The
Executive must advise the Company as soon as the Executive becomes eligible for
health care coverage from a third party (e.g., spouse’s employer, the
Executive’s subsequent employer, or any other party with a relationship with the
Executive).  

5.Payments Contingent Upon Release Agreement.  As a condition to receiving the
Severance Amount or the CiC Severance Amount, as applicable, and the
reimbursement of COBRA premiums pursuant to Sections 3 or 4 hereof, the
Executive will execute a release of claims substantially in the form of the
release attached hereto as Exhibit A (the “Release”).  Within ten (10) business
days of the Executive’s date of termination, the Company shall deliver to the
Executive the Release for the Executive to execute.  The Executive will forfeit
all rights to receive the Severance Amount or the CiC Severance Amount, as
applicable, and the reimbursement of COBRA premiums pursuant to Sections 3 or 4
hereof unless, within forty-five (45) days of delivery of the Release by the
Company to the Executive, the Executive executes and delivers the Release to the
Company and such Release has become irrevocable by virtue of the expiration of
the revocation period specified therein without the Release having been revoked
(the first such date, the “Release Effective Date”).  The Company’s obligation
to pay the Severance Amount or the CiC Severance Amount, as applicable, or to
reimburse COBRA premiums pursuant to Sections 3 or 4 hereof, is subject to the
occurrence of the Release Effective Date, and if the Release Effective Date does
not occur, then the Company shall have no obligation to make such payments or
reimbursements.  Any reimbursements of COBRA premiums pursuant to Sections 3 or
4 hereof that would otherwise have become due prior to the Release Effective
Date shall be paid in a cash lump sum within ten (10) days following the Release
Effective Date; provided, that if any reimbursements of COBRA premiums pursuant
to Sections 3 or 4 hereof could be paid to the Executive during a different
taxable year of the Executive than the Executive’s taxable year in which the
Executive’s date of termination occurs based on when the Executive executes and
delivers the Release to the Company, then, to the extent that the reimbursements
constitute nonqualified deferred compensation subject to Section

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 8

 

--------------------------------------------------------------------------------

 

409A of the Code, the reimbursement amounts shall not be paid earlier than the
first business day of the later of such taxable years.  In the event the
Executive breaches one or more of the restrictive covenants set forth in Section
9 hereof, the Executive shall forfeit the Executive’s right to receive the
Severance Amount or the CiC Severance Amount, as applicable, and the
reimbursement of COBRA premiums pursuant to Sections 3 or 4 hereof, and, to the
extent such amounts have been paid to the Executive, shall repay to the Company
the after-tax amount of any such previously paid amounts.  

6.Time-Based Stock Options and Time-Based Restricted Stock Vesting and
Exercisability. The provisions set forth in Sections 6(a), (b), (c) and (e)
below shall apply with respect to (a) all time-based vesting stock options of
the Company (“Time-Based Stock Options” or “Options”) granted to the Executive
before or after the date of this Agreement, and (b) all time-based vesting
shares of restricted stock of the Company (“Time-Based Restricted Stock” or
“TBRS”) granted to the Executive before or after the date of this
Agreement.  The provisions set forth in Section 6(d) below only shall apply with
respect to all Time-Based Stock Options and Time-Based Restricted Stock granted
during or after the 2016 calendar year.  Such provisions shall supersede and
override any conflicting provisions set forth in applicable award agreements of
the Company governing applicable grants, and shall be incorporated by reference
into the terms of such award agreements.

(a)Termination with or without Cause; Certain Voluntary Terminations. If, prior
to vesting, the Executive’s Service is terminated for any reason other than (i)
death, (ii) Disability, (iii) a Qualified Retirement occurring no less than six
months after the grant date of the Option (the “Grant Date”) or (iv) a
circumstance providing for accelerated vesting pursuant Section 6(d) hereof, the
unvested portion of the applicable Option or TBRS shall be cancelled and revert
back to the Company as of the date of such termination of Service, and the
Executive shall have no further right or interest therein unless the
Compensation Committee in its sole discretion shall determine otherwise.  In
such event, the Executive shall have the right, subject to the other terms and
conditions set forth in this Agreement and the Plan, to exercise such Option, to
the extent it has vested as of the date of such termination of Service, at any
time within 3 months after the date of such termination of Service, subject to
the earlier expiration of the Option on the 10-year anniversary of grant or such
other term as is provided in the applicable equity award agreement otherwise
governing such grant (the “Expiration Date”).  To the extent the vested portion
of the Option is not exercised within such 3-month period, such Option shall be
cancelled and revert back to the Company and the Executive shall have no further
right or interest therein.

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 9

 

--------------------------------------------------------------------------------

 

(b)Termination of Service for Death or Disability. If the Executive’s Service
terminates by reason of death or Disability, as of the date of such termination
of Service (i) the unvested portion of any Option shall automatically vest and
become immediately exercisable in full and (ii) any TBRS shall automatically
vest in full.  The full portion of any unexercised Option shall remain
exercisable by the Executive (or any person entitled to do so) at any time
within 18 months after the date of such termination of Service, subject to the
earlier expiration of such Option on the Expiration Date. To the extent such
Option is not exercised within such  period, such Option shall be cancelled and
revert back to the Company and the Executive or any permitted transferee
pursuant to the terms of the applicable award agreement, as applicable, shall
have no further right or interest therein.

(c)Termination of Service for Certain Qualified Retirements. If the Executive’s
Service terminates by reason of a Qualified Retirement occurring no less than
six months after the Grant Date but prior to the second anniversary of the Grant
Date, any Option shall automatically vest and become immediately exercisable,
and any TBRS shall be considered vested, as of the date of such termination of
Service with respect to the aggregate number of shares of common stock of Parent
as to which such Option or TBRS, as applicable, would have been vested as of
such second anniversary of the Grant Date.  If the Executive’s Service
terminates by reason of a Qualified Retirement after the second anniversary of
the Grant Date but before the third anniversary of the Grant Date, any Option
shall automatically vest and become immediately exercisable, and any TBRS shall
be considered vested, as of the date of such termination of Service with respect
to the aggregate number of shares of common stock of Parent as to which such
Option or TBRS, as applicable, would have been vested as of such third
anniversary of the Grant Date.  If the Executive’s Service is terminated by
reason of a Qualified Retirement after the third anniversary of the Grant Date
but before the fourth anniversary of the Grant Date, any Option shall
automatically vest and become immediately exercisable, and any TBRS shall be
considered vested, in full as of the date of such termination of Service.  In
each of the circumstances described in the preceding three sentences, the
applicable Option shall remain exercisable by the Executive (or any person
entitled to do so) at any time within 18 months after the date of such
termination of Service, subject to the earlier expiration of the Option on the
Expiration Date.  To the extent such Option is not exercised within such
18-month period, the Option shall be cancelled and revert back to the Company
and the Executive or any permitted transferee pursuant to the terms of the
applicable award agreement, as applicable, shall have no further right or
interest therein.

(d)Certain Additional Change in Control Circumstances. In the event that any
Option granted during or after the 2016 calendar year is assumed or continued,
or substituted for new common stock options or another equity-based award of a
successor entity, or parent or subsidiary thereof (with appropriate adjustments
as to the number of shares and option exercise prices), or any unvested portion
of the TBRS granted during or after the 2016 calendar year is assumed or
continued, or substituted for new restricted common stock or another
equity-based award of a successor entity, or parent or subsidiary thereof (with
appropriate adjustments as to the number of shares), in each case upon the
consummation of any Change in Control, and the employment of the Executive with
the Company is terminated by the Company without Cause or by the Executive for
CiC Period Good Reason, in each case during a CiC Period, (i) such Option shall
be fully vested and may be exercised in full, to the extent applicable,
beginning on the date

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 10

 

--------------------------------------------------------------------------------

 

of such termination and for the 24-month period immediately following such
termination (subject to the earlier expiration of the Option on the Expiration
Date) or for such longer period as the Compensation Committee shall determine
and (ii) the unvested portion of such TBRS shall be fully vested. (Nothing in
the preceding sentence shall limit or alter the Executive’s rights under Section
6(c) hereof in the event that the Executive instead terminates his or her
Service by reason of a Qualified Termination.) In the event that a Change in
Control occurs in which outstanding Options and/or shares of TBRS are not being
assumed, continued or substituted (as contemplated by the preceding sentence),
any Option granted during or after the 2016 calendar year and the unvested
portion of any TBRS granted during or after the 2016 calendar year shall be
treated in accordance with the default rules applicable under Section 17.3 of
the 2012 LTIP (or if made pursuant to a successor long-term incentive plan, the
default rules contained in such plan).  For the avoidance of doubt, nothing in
this clause (d) shall amend or supersede any Change in Control-related or other
provisions in applicable award agreements of the Company governing grants of
Options or TBRS made during any calendar year ended on or before December 31,
2015.

(e)Definition of Qualified Retirement.  The term Qualified Retirement as used in
any award agreement with respect to Options or TBRS shall, notwithstanding any
definition of such phrase in an award agreement, be defined as set forth in this
Agreement.

(f)2013 Inducement Grant.  If the Executive’s Service terminates by reason of a
Qualified Retirement at a time prior to full vesting of the Executive’s
Inducement Grant Non-Qualified Stock Option Agreement, dated as of March 13,
2013 (the “Inducement Option”), such Inducement Option shall automatically vest
and become immediately exercisable in full as of the date of such termination of
Service, and such Inducement Option shall remain exercisable by the Executive
(or any person entitled to do so) at any time within 12 months after the date of
such termination of Service, subject to the earlier expiration of the Inducement
Option on the Expiration Date. To the extent such Inducement Option is not
exercised within such  period, such Inducement Option shall be cancelled and
revert back to the Company and the Executive or any permitted transferee
pursuant to the terms of the applicable inducement award agreement shall have no
further right or interest therein.

(g)Survival.  All of the provisions in this Section 6 shall survive any
expiration or termination of this Agreement for any reason (unless such
termination is as a result of a future novation of such provisions entered into
by each of the parties).  

7.Section 280G.  In the event that any of the severance payments and other
benefits provided by this Agreement or otherwise payable to Executive
(a) constitute “parachute payments” within the meaning of Section 280G of the
Code, and (b) but for this Section 7, would be subject to the excise tax imposed
by Section 4999 of the Code (“Excise Tax”), then Executive’s severance payments
and benefits under this Agreement or otherwise shall be payable either in full
or in such lesser amount which would result in no portion of such severance
payments or benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income and
employment taxes and the Excise Tax, results in the receipt by Executive, on an
after-tax basis, of the greatest amount of severance payments and benefits under
this Agreement or otherwise, notwithstanding that all or

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 11

 

--------------------------------------------------------------------------------

 

some portion of such severance payments or benefits may be taxable under
Section 4999 of the Code.  Any reduction in the severance payments and benefits
required by this Section 7 shall be made in the following order: (i) reduction
of cash payments; (ii) reduction of accelerated vesting of equity awards other
than stock options; (iii) reduction of accelerated vesting of stock options; and
(iv) reduction of other benefits paid or provided to Executive.  The
calculations and establishment of assumptions in this Section 7 will be
performed by a professional tax firm engaged by the Company as of the day prior
to the CiC Date.  If the tax firm so engaged by the Company is serving as
accountant or auditor for the acquiring company, the Company shall appoint a
nationally recognized tax firm to make the determinations required by this
Section 7.  The Company shall bear all expenses with respect to the
determinations by such firm required to be made by this Section 7.  The Company
and Executive shall furnish such tax firm such information and documents as the
tax firm may reasonably request in order to make its required
determination.  The tax firm will provide its calculations, together with
detailed supporting documentation, to the Company and Executive as soon as
practicable following its engagement.  Any good faith determinations of the tax
firm made hereunder shall be final, binding and conclusive upon the Company and
Executive.  However, the Executive shall have the final authority to make any
good faith determination(s) associated with the assumptions used by the tax firm
in providing its calculations, and such good faith determination by the
Executive shall be binding on the Company.  As a result of the uncertainty in
the application of Sections 409A, 280G or 4999 of the Code at the time of the
initial determination by the professional tax firm described in this Section 7,
it is possible that the Internal Revenue Service (the “IRS”) or other agency
will claim that an Excise Tax greater than that amount, if any, determined by
such professional firm for the purposes of this Section 7 is due (the
“Additional Excise Tax”).  Executive shall notify the Company in writing of any
claim by the IRS or other agency that, if successful, would require payment of
Additional Excise Tax.  Executive and the Company shall each reasonably
cooperate with the other in connection with any administrative or judicial
proceedings concerning the existence or amount of liability for Excise Tax with
respect to payments made or due to Executive.  The Company shall pay all
reasonable fees, expenses and penalties of Executive relating to a claim by the
IRS or other agency.  In the event it is finally determined that a further
reduction would have been required under this Section 7 to place Executive in a
better after-tax position, Executive shall repay the Company such amount within
30 days thereof in order to effect such result.

8.Section 409A.

(a)For purposes of Section 409A of the Code (“Section 409A”) (i) each “payment”
(as defined by Section 409A) made under this Agreement shall be considered a
“separate payment,” and (ii) payments shall be deemed exempt from the definition
of deferred compensation under Section 409A to the fullest extent possible under
(x) the “short-term deferral” exemption of Treasury Regulation § 1.409A-1(b)(4),
and (y) with respect to amounts paid as separation pay (as defined under
Treasury Regulation § 1.409A-1(m)) no later than the second calendar year
following the calendar year containing the Executive’s “separation from service”
(as defined for purposes of Section 409A), the “two years/two-times” separation
pay exemption of Treasury Regulation § 1.409A-1(b)(9)(iii), which exemptions are
hereby incorporated by reference.  

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 12

 

--------------------------------------------------------------------------------

 

(b)Any payments otherwise payable under this Agreement shall not commence until
the Executive has a “separation from service” (as defined in Section 409A).  

(c)If the Executive is a “specified employee” as defined in Section 409A (and as
applied according to procedures of the Company and its affiliates) as of the
Executive’s separation from service, to the extent any payment under this
Agreement constitutes deferred compensation (after taking into account any
applicable exemptions from Section 409A) that is payable upon a separation from
service, and to the extent required in order to avoid the imposition of an
excise tax under Section 409A, no payments due under this Agreement may be made
until the earlier of:  (1) the date of the Executive’s death and (2) the first
day of the seventh month following the Executive’s separation from service,
provided, however, that any payments delayed during this six-month period shall
be paid in the aggregate in a lump sum on the first day of the seventh month
following the Executive’s separation from service (or upon the date of the
Executive’s death, if earlier).

(d)Any expense reimbursements or in kind benefits under this Agreement that
constitute deferred compensation within the meaning of Section 409A shall be
made or provided in accordance with the requirements of Section 409A, including,
without limitation, that: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year; (ii) the reimbursement of an eligible expense shall
be made no later than the end of the year after the year in which such expense
was incurred; and (iii) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit.

(e)If this Agreement fails to meet the requirements of Section 409A, neither the
Company nor any of its affiliates shall have any liability for any tax, penalty
or interest imposed on the Executive by Section 409A, and the Executive shall
have no recourse against the Company or any of its affiliates for payment of any
such tax, penalty, or interest imposed by Section 409A.

9.Restrictive Covenants.  

(a)Non-Disparagement.  The Executive agrees that the Company’s reputation and
goodwill in the marketplace is of utmost importance and value to the
Company.  The Executive further agrees that during and after the term of the
Executive’s employment with the Company, the Executive will not make, publish or
cause to be published any public or private statement or comments disparaging or
defaming the Company, its subsidiaries or affiliates, or any of their respective
stockholders, partners, members, directors, managers, officers and
employees.  The Executive acknowledges and agrees that this prohibition extends
to statements, written or verbal, made to anyone, including but not limited to,
the news media, competitors, vendors, and employees (past and present).  The
Executive further understands and agrees that this Section 9(a) is a material
provision of this Agreement and that any breach of this Section 9(a) shall be a
material breach of this Agreement, and that the Company would be irreparably
harmed by violation of this provision.

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 13

 

--------------------------------------------------------------------------------

 

(b)Cooperation.  The Executive agrees that after the Executive’s date of
termination, the Executive shall make the Executive available at reasonable
times, intervals and places for interviews, consultations, internal
investigations and/or testimony during which the Executive shall provide to the
Company, or its designated attorneys or agents, any and all information known to
the Executive regarding or relating to the Company or the Executive’s activities
on behalf of the Company pertaining to the subject matter on which the
Executive’s cooperation is sought.  The Executive agrees to remain involved for
so long as any such matters shall be pending.

(c)Non-Disclosure.

(i)During the course of the Executive’s employment with the Company, before and
after the execution of this Agreement, and as consideration for the restrictive
covenants entered into by the Executive herein, the Executive has received and
will continue to receive some or all of the Company’s various Trade Secrets (as
defined under applicable law) and confidential or proprietary information, which
includes the following whether in physical or electronic form: (1) data and
compilations of data related to, Business Opportunities (as defined below),
(2) computer software, hardware, network and internet technology utilized,
modified or enhanced by the Company or by the Executive in furtherance of the
Executive’s duties with the Company; (3) compilations of data concerning Company
products, services, customers, and end users including but not limited to
compilations concerning projected sales, new project timelines, inventory
reports, sales, and cost and expense reports; (4) compilations of information
about the Company’s employees and independent contracting consultants; (5) the
Company’s financial information, including, without limitation, amounts charged
to customers and amounts charged to the Company by its vendors, suppliers, and
service providers; (6) proposals submitted to the Company’s customers, potential
customers, wholesalers, distributors, vendors, suppliers and service providers;
(7) the Company’s marketing strategies and compilations of marketing data;
(8) compilations of data or information concerning, and communications and
agreements with, vendors, suppliers and licensors to the Company and other
sources of technology, products, services or components used in the Company’s
business; (9) the Company’s research and development records and data; and
(10) any summary, extract or analysis of such information together with
information that has been received or disclosed to the Company by any third
party as to which the Company has an obligation to treat as confidential
(collectively, “Confidential Information”). “Business Opportunities” shall mean
all ideas, concepts or information received or developed (in whatever form) by
the Executive concerning any business, transaction or potential transaction that
constitutes or may constitute an opportunity for the Company to earn a fee or
income, specifically including those relationships that were initiated,
nourished or developed at the Company’s expense. Confidential Information does
not include data or information: (1) which has been voluntarily disclosed to the
public by the Company, except where such public disclosure has been made by the
Executive without authorization from the Company; (2) which has been
independently developed and disclosed by others; or (3) which has otherwise
entered the public domain through lawful means.

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 14

 

--------------------------------------------------------------------------------

 

(ii)All Confidential Information, Trade Secrets, and all physical and electronic
embodiments thereof are confidential and are and will remain the sole and
exclusive property of the Company. During and after the term of the Executive’s
employment with the Company, the Executive agrees that the Executive shall
protect any such Confidential Information and Trade Secrets and shall not,
except in connection with the performance of the Executive’s remaining duties
for the Company, use, disclose or otherwise copy, reproduce, distribute or
otherwise disseminate any such Confidential Information or Trade Secrets, or any
physical or electronic embodiments thereof, to any third party; provided,
however, that the Executive may make disclosures required by a valid order or
subpoena issued by a court or administrative agency of competent jurisdiction,
in which event the Executive will promptly notify the Company of such order or
subpoena to provide the Company an opportunity to protect its
interests.  Without limiting the generality of the foregoing, the Executive
agrees that after the Executive’s termination of employment with the Company,
the Executive shall not disclose to any third party any transaction or potential
transaction that was under active consideration by the Company on or during the
six (6) month period prior to the Executive’s date of termination from the
Company.  The Executive further agrees that if the Executive is ever subpoenaed
or otherwise required by law to provide any statement or other assistance to a
party to a dispute or litigation with the Company, other than the Company, then
the Executive shall provide written notice of the circumstances requiring such
statement or other assistance, including where applicable a copy of the subpoena
or other legal writ, in such a manner and at such a time that allows the Company
to timely respond.  Nothing herein shall prevent the Executive from cooperating
with co-defendants in litigation or with inquiry in a government investigation
without a need to obtain prior consent or approval from the Company; provided,
however, the Executive shall provide prompt notice of any voluntary giving of
oral or written statements to such parties, and provide to the Company a copy of
any written statement so given or a summary of any oral statement provided.

(iii)Upon request by the Company and, in any event, upon termination of the
Executive’s employment with the Company for any reason, the Executive will
promptly deliver to the Company (within twenty-four (24) hours) all property
belonging to the Company, including but without limitation, all Confidential
Information, Trade Secrets and all electronic and physical embodiments thereof,
all Company files, customer lists, management reports, memoranda, research,
Company forms, financial data and reports and other documents (including but not
limited to all such data and documents in electronic form) supplied to or
created by the Executive in connection with the Executive’s employment with the
Company (including all copies of the foregoing) in the Executive’s possession or
control, and all of the Company’s equipment and other materials in the
Executive’s possession or control. The Executive agrees to allow the Company, at
its request, to verify return of Company property and documents and information
and/or permanent deletion of the same, through inspection of personal computers,
personal storage media, third party websites, third party e-mail systems,
personal digital assistant devices, cell phones and/or social networking sites
on which Company information was stored during the Executive’s employment with
the Company.

(iv)Nothing contained herein shall be in derogation or a limitation of the
rights of the Company to enforce its rights or the Executive’s duties under the
applicable law relating to Trade Secrets.

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 15

 

--------------------------------------------------------------------------------

 

(v)Notwithstanding anything to the contrary contain herein, the parties hereto
acknowledge that pursuant to 18 USC § 1833(b), the Executive may not be held
liable under any criminal or civil federal or state trade secret law for
disclosure of a trade secret: (i) made in confidence to a government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  Additionally, the parties hereto acknowledge that if the Executive
sues the Company for retaliation based on the reporting of a suspected violation
of law, the Executive may disclose a trade secret to the Executive’s attorney
and use the trade secret information in the court proceeding, so long as any
document containing the trade secret is filed under seal and the Executive does
not disclose the trade secret except pursuant to court order.

(d)Innovations.  

(i)The Executive hereby assigns, transfers and conveys to Orthofix Inc. and its
successors and assigns any and all inventions, processes, procedures, systems,
discoveries, designs, configurations, technology, works of authorship, trade
secrets and improvements (whether or not they are made, conceived or reduced to
practice during working hours or using the Company’s data or facilities)
(collectively, “Innovations”) which the Executive makes, conceives, reduces to
practice or otherwise acquires during any period of his/her employment by the
Company (either solely or jointly with others), and which are related to the
Company’s present or planned business, the Company’s services or products, and
any and all patents, copyrights, trademarks, trade names and applications
therefor, in the United States and elsewhere, relating thereto.  The Innovations
shall be the sole property of Orthofix Inc. and shall at all times be held by
the Executive in a fiduciary capacity for the sole benefit of Orthofix Inc.

(ii) All such Innovations that consist of works of authorship capable of
protection under copyright laws shall be prepared by the Executive as works made
for hire, with the understanding that Orthofix Inc. shall own all of the
exclusive rights to such works of authorship under the United States copyright
law and all international copyright conventions and foreign laws.  The foregoing
notwithstanding, to the extent that any such Innovation is not deemed a work
made for hire, the Executive hereby assigns to Orthofix Inc. such Innovation and
any and all patents, copyrights, trademarks, trade names and applications
therefor, in the United States and elsewhere, relating thereto.

(iii)The Executive shall maintain adequate and current written records of all
such Innovations, which shall be available to and remain the sole property of
Orthofix Inc. at all times.  The Executive shall promptly disclose to the
Company all such Innovations and shall assist the Company in obtaining and
enforcing for its own benefit patents and copyright registrations on and in
respect of such Innovations in all countries in all ways that the Company may
request, to secure and enjoy the full benefits and advantages of such
Innovations.  The Executive understands that his/her obligations under this
section shall continue after the termination of the Executive’s employment by
the Company.

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 16

 

--------------------------------------------------------------------------------

 

(e)Non-Solicitation.  The Executive agrees that during the course of the
Executive’s employment with the Company and for a period of eighteen (18) months
following the termination of the Executive’s employment with the Company for any
reason, with or without Cause, whether upon the initiative of either the
Executive or the Company, the Executive will not, on behalf of the Executive or
any other individual, corporation, partnership, limited liability company,
association, trust or any other entity or organization (including a government
or political subdivision or an agency or instrumentality thereof), directly or
by assisting others, solicit, induce, persuade or encourage, or attempt to
solicit, induce, persuade or encourage, any individual employed by the Company,
with whom the Executive has worked, to terminate such employee’s position with
the Company, whether or not such employee is a full-time or temporary employee
of the Company and whether or not such employment is pursuant to a written
agreement, for a determined period, or at will. The provisions of this Section
9(e) shall only apply to the Executive’s solicitation or attempted solicitation
of those individuals employed by the Company at the time of solicitation or
attempted solicitation.

(f)Non-Competition.  Without the prior written consent of the Board (which may
be withheld in the Board’s sole discretion), so long as the Executive is an
employee of the Company and for a period of eighteen (18) months thereafter, the
Executive agrees that the Executive shall not anywhere in the Prohibited Area,
for the Executive’s own account or the benefit of any other, engage or
participate in or assist or otherwise be connected with a Competing
Business.  For the avoidance of doubt, the Executive understands that this
Section 9(f) prohibits the Executive from acting for himself or as an officer,
employee, manager, operator, principal, owner, partner, shareholder, advisor,
consultant of, or lender to, any individual or other Person that is engaged or
participates in or carries out a Competing Business or is actively planning or
preparing to enter into a Competing Business.  The parties agree that such
prohibition shall not apply to the Executive’s passive ownership of not more
than 5% of a publicly-traded company.  For purposes of the foregoing, (i)
“Competing Business” shall mean any business or activity that (i) competes with
the Company and involves (ii) (A) the same or substantially similar types of
products or services (individually or collectively) manufactured, marketed or
sold by the Company after the Effective Date or (B) products or services so
similar in nature to that of the Company’s (or that the Company will soon
thereafter offer) that they would be reasonably likely to displace substantial
business opportunities or customers of the Company, and (ii) “Prohibited Area”
shall mean North America, South America and Europe, which Prohibited Area the
parties have agreed to as a result of the fact that those are the geographic
areas in which the Company conducts a preponderance of its business and in which
the Executive provides substantive services to the benefit of the Company.

(g)Acknowledgements.  The Executive acknowledges that the Company is in the
business of providing reconstructive, regenerative and trauma-related products
used in various orthopedic and spine procedures worldwide and that the Company
makes substantial investments and has established substantial goodwill
associated with its business, supplier relationships and marketing programs
throughout the United States.  The Executive therefore acknowledges and agrees
that it is fair and reasonable for the Company to take steps to protect its
Confidential Information, Trade Secrets, goodwill, business relationships,
employees, economic advantages, and/or other legitimate business interests from
the risk of misappropriation of or harm to its Confidential Information, Trade
Secrets, goodwill, business relationships, employees,

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 17

 

--------------------------------------------------------------------------------

 

economic advantages, and/or other legitimate business interests.  The Executive
acknowledges that any limitations as to time and scope of activity to be
restrained are reasonable and do not impose a greater restraint than is
necessary to protect Company’s Confidential Information, Trade Secrets, good
will, business relationships, employees, economic advantages, and/or other
legitimate business interests, and will not prevent the Executive from earning a
livelihood.

(h)Survival of Covenants.  The provisions and restrictive covenants in this
Section 9 shall survive the expiration or termination of this Agreement for any
reason.  The Executive agrees not to challenge the enforceability or scope of
the provisions and restrictive covenants in this Section 9.  The Executive
further agrees to notify all future persons or businesses, with which the
Executive becomes affiliated or employed by, of the provisions and restrictions
set forth in this Section 9, prior to the commencement of any such affiliation
or employment.  If any of the provisions in this Section 9 are construed to be
invalid or unenforceable in any respect, the parties agree that the same may be
modified as the court may direct to make such provisions and covenants
reasonable, and such modification shall not affect the remainder of such
provision, and such provisions shall be given the maximum possible effect and
the modified agreement shall be fully enforceable.

(i)Injunctive Relief. The Executive acknowledges that if the Executive breaches
or threatens to breach any of the provisions of this Agreement, the Executive’s
actions will cause irreparable harm and damage to the Company which cannot be
compensated by damages alone. Accordingly, if the Executive breaches or
threatens to breach any of the provisions of this Agreement, the Company shall
be entitled to injunctive relief, in addition to any other rights or remedies
the Company may have. The Executive hereby waives the requirement for a bond by
the Company as a condition to seeking injunctive relief.  The existence of any
claim or cause of action by the Executive against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of the Executive’s agreements under this Agreement.

10.Entire Agreement.  The parties agree that this Agreement shall constitute a
novation of such the Prior CiC Agreement, and that, effective upon execution and
delivery of this Agreement, (i) the Prior CiC Agreement shall be deemed null and
void, with no parties thereunder continuing to be bound by any obligations under
the Prior CiC Agreement and (ii) this Agreement shall amend and supersede all
rights and obligations set forth in the Prior CiC Agreement. This Agreement also
supersedes any and all other agreements, either oral or in writing, between the
parties hereto with respect to severance payments and benefits, and contains all
of the agreements between the parties with respect to severance payments and
benefits.

11.Miscellaneous.  

(a)Except for injunctive relief as set forth herein, the parties agree that any
dispute or controversy arising under or in connection with this Agreement shall
be resolved exclusively and finally by binding arbitration in Lewisville, Texas,
before a single arbitrator, with such arbitration to be conducted in accordance
with the rules of the American Arbitration Association’s Commercial Arbitration
Rules then in effect.  Judgment on the arbitrator’s award may be entered by any
court having jurisdiction.  The Company shall be responsible for its own

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 18

 

--------------------------------------------------------------------------------

 

attorneys’ fees, costs and expenses and shall pay to the Executive an amount
equal to all reasonable attorneys’ and related fees, costs and expenses incurred
by the Executive in connection with such arbitration and entry of judgment, but
only if the arbitrator determines that the Executive prevailed on a material
issue of the arbitration.  If there is any dispute between the Company and the
Executive as to the payment of such fees and expenses, the arbitrator shall
resolve such dispute, which resolution shall also be final and binding on the
parties, and as to such dispute only, the burden of proof shall be on the
Company.

(b)This Agreement shall be governed, construed and interpreted in accordance
with the laws of the State of Texas (without regard to any provision of that
State’s rules on the conflicts of law that might make applicable the law of a
jurisdiction other than that of the State of Texas). Subject to Section 11(a)
hereof, all actions or proceedings for injunctive relief arising out of this
Agreement shall exclusively be heard and determined in state or federal courts
in the State of Texas having appropriate jurisdiction for Collin County,
Texas.  The parties expressly consent to the exclusive jurisdiction of such
courts in any such action or proceeding and waive any objection to venue therein
and any defense of forum non conveniens.  

(c)This Agreement may be executed in any number of counterparts, each of which,
when executed by both parties to this Agreement shall be deemed to be an
original, and all of which counterparts together shall constitute one and the
same instrument.  

(d)The failure of either party hereto to enforce any right under this Agreement
shall not be construed to be a waiver of that right, or of damages caused
thereby, or of any other rights under this Agreement.  

(e)This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

(f)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.  This Agreement shall bind any successor of or
to the Company, its assets or its businesses (whether direct or indirect, by
purchase, merger, consolidation or otherwise), in the same manner and to the
same extent that the Company would be obligated under this Agreement if no
succession had taken place.  In the case of any transaction in which a successor
would not by the foregoing provision or by operation of law be bound by this
Agreement, the Company shall require such successor expressly and
unconditionally to assume and agree to perform the Company’s obligations under
this Agreement, in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.  All rights under
this Agreement are personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by shall or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable in the event of the Executive’s death or
disability by the Executive’s legal representatives, heirs and legatees.

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 19

 

--------------------------------------------------------------------------------

 

(g)The Executive and the Company acknowledge that the employment of the
Executive by the Company is “at will” and may be terminated by either the
Executive or the Company at any time.  Nothing contained in the Agreement shall
affect such rights to terminate, provided, however, that nothing in this Section
11(g) shall prevent the Executive from receiving any amounts payable pursuant to
Sections 3 or 4 hereof in the event of a termination described in such Sections.

(h)Notwithstanding anything in this Agreement to the contrary, in no event shall
anything in this Agreement (whether in Section 9 or otherwise) be interpreted to
limit or restrict the Executive’s right or ability to provide whistleblower
information to the Securities and Exchange Commission regarding violations of
the federal securities laws pursuant to Section 21F of the Exchange Act.

(i)Any provision in this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating or affecting the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(j)Notices and all other communications contemplated by this Agreement shall be
in writing and shall be deemed to have been duly given when personally delivered
or when mailed by U.S. registered or certified mail, return receipt requested
and postage prepaid or when sent by express U.S. mail or overnight delivery
through a national delivery service (or an international delivery service in the
case of an address outside the U.S.) with signature required.  Notice to the
Company shall be directed to the attention of the General Counsel of the Company
at the address of the Company’s headquarters, and notice to the Executive shall
be directed to the Executive at the Executive’s most recent personal residence
on file with the Company.

(k)The Company shall deduct from the amounts payable to the Executive pursuant
to this Agreement all required withholding amounts and deductions, including but
not limited to federal, state and local withholding amounts in accordance all
applicable laws and regulations and deductions authorized by the Executive.  The
Executive shall be solely responsible for and shall pay all taxes associated
with the amounts payable under this Agreement.  

[Signature page follows]

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 20

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first above written.

 

 

ORTHOFIX INTERNATIONAL N.V.

 

 

 

 

 

By:

 

/s/ Ronald A. Matricaria

 

 

 

Ronald A. Matricaria

 

 

 

Chair of the Board of Directors

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Bradley R. Mason

 

Bradley R. Mason

 

 

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 21

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Release

 

You, for yourself, your spouse and your agents, successors, heirs, executors,
administrators and assigns, hereby irrevocably and unconditionally forever
release and discharge Orthofix International N.V., a company organized under the
laws of Curaçao, and its direct and indirect subsidiaries (all such entities,
collectively, the “Company”), its parents, divisions and affiliates and its and
their current and former owners, directors, officers, stockholders, insurers,
benefit plans, representatives, agents and employees, and each of their
predecessors, successors, and assigns (collectively, the “Releasees”), from any
and all actual or potential claims or liabilities of any kind or nature,
including, but not limited to, any claims arising out of or related to your
employment and separation from employment with the Company and any services that
you provided to the Company; any claims for salary, commissions, bonuses, other
severance pay, vacation pay, allowances or other compensation, or for any
benefits under the Employee Retirement Income Security Act of 1974 (“ERISA”)
(except for vested ERISA benefits); any claims for discrimination, harassment or
retaliation of any kind or based upon any legally protected classification or
activity; any claims under Title VII of the Civil Rights Acts of 1964, the Civil
Rights Act of 1866 and 1964, as amended, 42 U.S.C. § 1981, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, 42 U.S.C. §1981, 42 U.S.C. § 1983, the Family
Medical Leave Act and any similar state law, the Fair Credit Reporting Act and
any similar state law, the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.,
the Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101, et
seq., the Equal Pay Act and any similar state law, including the California
Worker Adjustment and Retraining Notification Act, Cal. Labor Code § 1400, et
seq., the California Fair Employment and Housing Act, Cal. Gov’t Code § 12940,
et seq., California Government Code Section 12900 et seq. (which prohibits
discrimination based on protected characteristics including race, color,
religion, sex, gender, sexual orientation, marital status, national origin,
language restrictions, ancestry, physical or mental disability, medical
condition, age, and denial of leave), California Civil Code Section 51 et seq.
(which prohibits discrimination based on age, sex, race, color, religion,
ancestry, national origin, disability, medical condition, marital status, or
sexual orientation), the California Family Rights Act of 1993, the California
Equal Pay Law, Cal. Lab. Code § 1197.5, et seq. or any California wage payment
law, any other section of the California Labor Code, any section of the
applicable Order of the California Industrial Welfare Commission, as well as any
amendments to any such laws; any claims for any violation of any federal or
state constitutions or executive orders; any claims for wrongful or constructive
discharge, violation of public policy, breach of contract or promise (oral,
written, express or implied), personal injury not covered by workers’
compensation benefits, misrepresentation, negligence, fraud, estoppel,
defamation, infliction of emotional distress, contribution and any claims under
any other federal, state or local law, including those not specifically listed
in this Release, that you, your heirs, executors, administrators, successors,
and assigns now have, ever had or may hereafter have, whether known or unknown,
suspected or unsuspected, up to and including the date of your execution of this
Release.

 

For the purpose of implementing a full and complete release and discharge of the
Releasees as set forth above, you acknowledge that this Release is intended to
include in its

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 22

 

--------------------------------------------------------------------------------

 

effect, without limitation, all claims known or unknown that you have or may
have against the Releasees which arise out of or relate to your employment,
including but not limited to compensation, performance or termination of
employment with the Company, except for, and notwithstanding anything in this
Release to the contrary, claims which cannot be released solely by private
agreement.  This Release also excludes any claims relating to any right you may
have to payments pursuant to Sections 3 or 4 of the Change in Control and
Severance Agreement, entered into as of November 1, 2016, by and between the
Company and me, any claim for workers’ compensation benefits and any rights you
may have to indemnification or directors’ and officers’ liability insurance
under the Company’s articles of association, certificates of incorporation or
bylaws, any indemnification agreement to which you are a party or beneficiary or
applicable law, as a result of having served as an officer, director or employee
of the Company or any of its affiliates.  You further acknowledge and agree that
you have received all leave, compensation and reinstatement benefits to which
you were entitled through the date of your execution of this Release, and that
you were not subjected to any improper treatment, conduct or actions as a result
of a request for leave, compensation or reinstatement.

 

You further acknowledge that you have read Section 1542 of the Civil Code of the
State of California, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

You understand that Section 1542 gives you the right not to release existing
claims of which you are not now aware, unless you voluntarily choose to waive
this right.  Even though you are aware of this right, you nevertheless hereby
voluntarily waive the right described in Section 1542 and any other statutes of
similar effect, and elect to assume all risks for claims that now exist in your
favor, known or unknown, arising from the subject matter of the Release.  You
acknowledge that different or additional facts may be discovered in addition to
what you now know or believe to be true with respect to the matters released in
this Release, and you agree that this Release will be and remain in effect in
all respects as a complete and final release of the matters released,
notwithstanding any such different or additional facts.

 

You affirm, by signing this Release, that you have not suffered any unreported
injury or illness arising from your employment, and that you have not filed,
with any federal, state, or local court or agency, any actions or charges
against the Releasees relating to or arising out of your employment with or
separation from the Company.  You further agree that while this Release does not
preclude you from filing a charge with the National Labor Relations Board
(“NLRB”), the Equal Employment Opportunity Commission (“EEOC”) or a similar
state or local agency, or from participating in any investigation or proceeding
with them, you do waive your right to personally recover monies or reinstatement
as a result of any complaint or charge filed against the  Company with the NLRB,
EEOC or any federal, state or local court or agency, except as to any action to
enforce or challenge this Release, to recover any vested benefits under ERISA,
or to recover workers’ compensation benefits.

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 23

 

--------------------------------------------------------------------------------

 

 

You acknowledge:

 

(a)

That you were provided forty-five (45) full days during which to consider
whether to sign this Release.  If you have signed this Agreement prior to the
expiration of the forty-five (45)-day period, you have voluntarily elected to
forego the remainder of that period.

 

(b)

That you have carefully read and fully understand all of the terms of this
Release.

 

(c)

That you understand that by signing this Release, you are waiving your rights
under the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, 29 U.S.C. § 621, et seq., and that you are not waiving
any rights arising after the date that this Release is signed.

 

(d)

That you have been given an opportunity to consult with anyone you choose,
including an attorney, about this Release.

 

(e)

That you understand fully the terms and effect of this Release and know of no
claim that has not been released by this Release.  And, you further acknowledge
that you are not aware of, or that you have fully disclosed to the Company, any
matters for which you are responsible or which has come to your attention as an
employee of the Company that might give rise to, evidence, or support any claim
of illegal conduct, regulatory violation, unlawful discrimination, or other
cause of action against the Company.

 

(f)

That you have made full and truthful disclosures to the Company’s compliance
department regarding any misconduct (including any violations of federal
securities laws) relating to the Company or its subsidiaries of which you are
aware, and that you understand that notwithstanding anything herein or in any
other agreement to the contrary, in no event shall you be prohibited or limited
from my right to provide truthful information to or otherwise assist U.S.
governmental authorities in any investigation regarding the Company (whether
pursuant to Section 21F of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or otherwise), and in the event of such assistance, nothing
herein or in any other agreement shall be deemed to conflict with my right to
receive any award payable pursuant to Section 21F of the Exchange Act.

 

(g)

That these terms are final and binding on you.

 

(h)

That you have signed this Release voluntarily, and not in reliance on any
representations or statements made to you by any employee or officer of the
Company or any of its subsidiaries.

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 24

 

--------------------------------------------------------------------------------

 

 

(i)

That you have seven (7) days following your execution of this Release to revoke
it in writing, and that this Release is not effective or enforceable until after
this seven (7) day period has expired without revocation.  If you wish to revoke
this Release after signing it, you must provide written notice of your decision
to revoke this Release to the Company, to the attention of the General Counsel
of the Company at the address of the Company’s headquarters, by no later than
11:59 p.m. on the seventh calendar day after the date on which you have signed
this Release.

PLEASE READ CAREFULLY.  THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.

ACKNOWLEDGED AND AGREED

 

 

 

 

Bradley R. Mason

 

Date

 

 

Change in Control and Severance Agreement—Bradley R. Mason

Effective Date:  November 1, 2016

Page 25

 